UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-6866


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

            v.

IAN ANDRE    PERSAUD,   a/k/a    Baby   Face   Persaud,    a/k/a   Mark
Persaud,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00036-RLV-7)


Submitted:   March 9, 2011                      Decided:    April 29, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ian Andre Persaud, Appellant Pro Se.       William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ian Andre Persaud appeals the district court’s order

denying his motion for return of his property under Fed. R.

Crim. P. 41(g).         Our review is for an abuse of discretion.

Peloro v. United States, 488 F.3d 163, 173 (3d Cir. 2007).                            A

district court abuses its discretion if it fails or refuses to

exercise discretion, or if it relies on an erroneous factual or

legal premise.         DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 323

(4th Cir. 2008)    (citing       James      v.     Jacobson,   6    F.3d    233,    239

(4th Cir. 1993)).

            We conclude that the district court did not abuse its

discretion in denying Persaud’s motion because it was filed in

the wrong district.           Rule 41(g) requires that the motion be

filed “in the district where the property was seized.”                            Here,

the   property   was    seized    in     the      Greensboro   area,      which    lies

within   the   Middle    District      of       North   Carolina.     The    district

court therefore properly denied the motion and correctly advised

Persaud to pursue his request in the Middle District of North

Carolina or through the state judicial system.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately          presented   in   the     materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3